Title: To Thomas Jefferson from Thomas Leiper, 27 January 1808
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. Janry 27th. 1808
                  
                  Their’s no doubt remains on my mind but that you are fully imployed with business of more importance than what respects Flatt men and their Flatts But notwithstanding I know you have a special referance that Laws should not be opressive to any one I take the liberty of inclosing you a Copy of a letter to Mr. Gallatin in whose province the grievance remains hopping he well send redress speedily—I am with the highest respect & esteem 
                  Your most Obedient Sevt.
                  
                     Thomas Leiper 
                     
                  
               